Citation Nr: 1401486	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-31 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD) prior to August 5, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD since August 5, 2010.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

4.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  January 2010 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The January 2010 rating decision granted service connection for PTSD and assigned a 10 percent rating effective June 9, 2008, and the April 2010 rating decision denied service connection for erectile dysfunction.  During the pendency of the appeal a September 2012 rating decision by the RO granted an increased evaluation to 30 percent for PTSD effective August 5, 2010, and created a staged rating.  As this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issues remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at an April 2013 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic records maintained in the Virtual VA system.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that the Veteran has not been working full-time, and had last worked as a seasonal bell ringer for the Salvation Army.  Therefore, a claim for TDIU is inferred.

In his April 2013 video conference hearing, the Veteran raised the issues of entitlement to service connection for hypertension and for heart disease.  Since these claims were not developed or adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and therefore they are REFERRED to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Social Security Records

The Veteran has indicated in VA treatment records dated February 2010 that he was appealing his denial for Social Security Administration (SSA) disability benefits.  Since it involves the period on appeal, it is highly likely that records developed by SSA are relevant to evaluation of the Veteran's PTSD, and they almost certainly contain information regarding the Veteran's occupational capacity.  VA has a duty to obtain all relevant records in the custody of a Federal agency.  Such efforts must continue until the records are obtained, or until it can be certified that they are not available.  38 C.F.R. § 3.159(c) (2).  As the Board cannot say that the SSA records are not relevant to issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.

VA Treatment Records

Also, the record indicates that the Veteran has been receiving regular treatment from the VAMC in St. Louis for his PTSD.  The most recent VA treatment records contained in the claims file date back to September 2012.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from September 2012 to present, if they exist, should be associated with the claims file.

Service Connection for Erectile Dysfunction

As stated above, the Veteran has raised additional claims of entitlement to service connection for hypertension and heart disease; those issues are not in appellate status but are inextricably intertwined with the issue of entitlement to service connection for erectile dysfunction because the Veteran contends that his erectile dysfunction is secondary to hypertension and heart disease.  The outcome of the Veteran's claim of entitlement to service connection for hypertension and heart disease substantially affects the adjudication of the issue of service connection for erectile dysfunction currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, a decision on the merits as to the claim for service connection for erectile dysfunction would be premature at this time. 

VA Examination

The duty to assist includes the provision of examinations when necessary.  With respect to whether a VA examination is necessary, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining that a possible nexus may exist is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the April 2013 video conference hearing, the Veteran's representative raised the question of whether the Veteran's diagnosed erectile dysfunction was due to his service-connected PTSD.   Since it raises a reasonable possibility of a nexus between the Veteran's current erectile dysfunction and his service-connected PTSD, a VA examination is necessary in this case.  

Also, in conjunction with his claim for PTSD the Veteran was most recently afforded a VA examination in May 2012 to assess the current level of severity of his PTSD.  However, the evidence reflects that the Veteran's PTSD continues to worsen, with symptoms such as suicidal ideation, and that it greatly impacts the quality of his life and ability to gain employment.  Also at his April 2013 video conference hearing, the Veteran testified that he suffered from panic attacks with physical results, such as higher blood pressures.  Based upon this evidence, a new examination is needed to determine the current severity of the Veteran's service-connected PTSD.  The Veteran is entitled to a new examination where there is evidence that the condition has worsened since the last examination, which is the case here.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   Also, as stated above, the Veteran's SSA records are being requested on remand.  Because these records would include the period on appeal, there is a high probability that they may provide relevant information about the Veteran's current disability, which would provide the VA examiner with a more accurate medical history.  

TDIU

The record contains evidence that the Veteran's service-connected PTSD has significantly impaired his employment.  During the May 2012 VA examination, the Veteran stated that he last worked 18 months ago as a seasonal bell ringer for the Salvation Army, and prior to that left his job as a janitor at a stadium because he could not tolerate people or heights.  A finding of TDIU is dependent upon a determination of the impact of service connected disabilities on the ability to obtain and retain substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16.  The TDIU claim is therefore inextricably intertwined with the question of the proper evaluation for the service-connected PTSD, and adjudication of the issue must be delayed pending resolution of the evaluation question.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, as part of the already necessary VA  PTSD examination, findings related to the impact of the service-connected PTSD on employment, should be obtained to assist with the adjudication of the TDIU claim.  

Also, a claim for TDIU involves consideration of a Veteran's employment history, educational achievement, and vocational attainment.  38 C.F.R. § 4.16(b).  Although there is some evidence of record regarding the factors described above, the Veteran should be supplied with and asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  This form includes information helpful to the adjudication of a TDIU claim, as it includes current and recent employment history, as well as information on relevant factors such as education and vocational training. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, to include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation. If such records do not exist or are otherwise not available, such must be certified in writing.

3.  Obtain any updated VA treatment records from the VAMC in St. Louis, Missouri, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since September 2012.

4.  After the records have been associated with the claims file, schedule the Veteran for a VA genitourinary examination.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited. 

The examiner must clearly state whether erectile dysfunction is at least as likely as not (50 percent probability or greater) caused or aggravated by military service or a service-connected disability.  Any relationship to PTSD must be specifically discussed.  

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

5.  After the records have been associated with the claims file, schedule the Veteran for a VA PTSD examination to determine the nature and current level of severity of his service-connected PTSD.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited. 

The examiner is requested to give an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the service-connected PTSD precludes the Veteran from engaging in a substantially gainful occupation, including manual and sedentary positions.  Consideration may be given to his occupational experience, education, and training, but age and any non service-connected disabilities should not be considered. 

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

6.  The RO/AMC should fully adjudicate the referred issues of entitlement to service connection for hypertension and for heart disease.  The RO/AMC should notify the Veteran that if he disagrees with the RO/AMC's determination, he must file a timely Notice of Disagreement to initiate an appeal as to either issue. 

7.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, to include TDIU and service connection for erectile dysfunction (to include, if service connection for hypertension or heart disease has been granted, entitlement to service connection for erectile dysfunction as secondary to hypertension or heart disease).  If any of the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

